ORDER

PER CURIAM.
Brandon Geiger appeals from the judgment of the Circuit Court of Cape Girar-deau County denying without an evidentia-ry hearing his motion for post-conviction relief pursuant to Missouri Supreme Court Rule 24.035. We affirm the motion court’s judgment.
No error of law appears. An extended opinion would have no precedential value. *351The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).